                                                        U.S. DISTRICT COURT
                                                    NORTIIIlRN DISTRICT OF TEXAS

                IN THE UNITED STATES DISTRICT COURT---~~~~--~
                                                             FILED
                     NORTHERN DISTRICT OF TEX S
                         FORT WORTH DIVISION       SEP 1 6 >'ii9
ROLANDO X. VAZQUEZ,               §
                                                     CLHRK, U.S. DISTRICT COURT
                                  §
           Plaintiff,             §                    H~--~=--­
                                                          bcputy
                                  §
vs.                               §     NO. 4:19-CV-113-A
                                  §
ANDREW SAUL,                      §
COMMISSIONER, SOCIAL SECURITY     §
ADMINISTRATION,                   §
                                  §
           Defendant.             §


                                ORDER

      Came on for consideration the above-captioned action wherein

Rolando X. Vazquez is plaintiff and the      Commissioner of Social

Security, Andrew Saul,   ("Commissioner") is defendant. This is an

action for judicial review of a final decision of the

Commissioner denying plaintiff's claim for supplemental security

income. On August 28, 2019, the United States Magistrate Judge

issued his proposed findings and conclusions and his

recommendation ("FC&R"), and granted the parties until September

11, 2019, in which to file and serve any written objections

thereto.   To date, neither party has filed objections.

Nevertheless, the court has conducted a thorough study of the

record, the magistrate judge's proposed findings and conclusions,

and applicable legal authorities, and has concluded that the

recommendation of the magistrate judge should be accepted.
     Therefore,

     The court accepts the recommendation of the magistrate judge

and ORDERS that the decision of the Commissioner that, based on a

redetermination of plaintiff's continuing eligibility for

supplemental security income upon attaining age 18 under section

1614 (a) (3) (H) of the Social Security Act, plaintiff's disability

ended on November 1, 2015, and plaintiff has not become disabled

again since that date, be, and

     SIGNED September 16, 2019




                                 2
